Citation Nr: 1123607	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-37 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of right knee injury, to include arthritis and scar.  


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to July 1975 and October 1986 to March 1988 with an additional 7 months active service.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

The Veteran's right knee disability is not manifested by ankylosis, nonunion or malunion of the tibia and fibula, dislocation of the cartilage, extension limited to greater than 8 degrees, flexion limited to fewer than 90 degrees, or more than slight lateral instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257-5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in August 2007.  Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  VA afforded the Veteran an examination for the claim for higher rating which is adequate for rating purposes:  the examiner elicited a medical history from the Veteran and conducted the appropriate examination, and the Veteran has not contended that the examination was inadequate or that his condition has changed (i.e. worsened) since the examination was conducted.  The Board acknowledges that it appears that the examiner did not review the claims file.  However, the examiner did elicit a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim for higher rating rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examination was adequate for rating purposes. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's right knee disability is rated at 30 percent by analogy to Diagnostic Codes 5257-5261 based on the evidence of arthritis, limitation of motion, and laxity.  The Veteran contends that a higher rating is warranted because he has decreased mobility and has to use a knee brace take medication for his right knee disability.  

A July 2006 VA treatment record reflects findings that range of motion was unrestricted in all major joints and that there was no obvious deformity, redness, or swelling, in the joints.  

A June 2007 VA treatment record reflects the Veteran's history of increased pain in the right knee.  The Veteran reported that the pain woke him up and made it hard to change positions in bed.  Examination revealed no edema.  The Veteran was assessed with right knee pain, provided pain medication, and referred to Orthopedics.  An August 2007 Orthopedics treatment record reflects the Veteran's history of daily right knee pain, worse in the morning and with exercise.  Examination revealed well-healed medial and lateral surgical scars.  There was no effusion or crepitus.  There was mild medial joint line tenderness.  Range of motion testing revealed motion from 0 to 120 degrees.  There was 10 degrees of medial opening with valgus stress.  The lateral cruciate ligament was intact without laxity.  There was three to four millimeters of anterior translation with Lachman's testing.  There was no laxity of the posterior cruciate ligament and no pain on McMurray testing.  After examination and review of X-ray imaging, the Veteran was assessed with degenerative joint disease.  

A September 2007 VA examination record reflects the Veteran's history that he had pain at night unless he took medication and limitation of motion.  The Veteran also reported that he had swelling several times a week, that repetitive activities resulted in increased stiffness and swelling, and that prolonged standing resulted in increased limp.  He denied locking or loss of strength, falls, or gross instability.  Examination revealed an obvious bony enlargement on the medial compartment of the knee consistent with medial compartment osteoarthritis.  The knee was slightly swollen but there was no gross puffiness.  There was medial joint line pain but no lateral joint line pain or popiteal space pain.  Peripatellar structures were mildly tender.  There was no instability, and Lachman's, anterior drawer, and varus/valgus stress testing was negative.  The examiner noted that the knee did not open up at all on ligamentous testing.  McMurray's test was negative.  Range of motion testing revealed motion from 8 degrees to 115 degrees, to include after repetition, with pain from 90 degrees to 115 degrees.  The examiner indicated that the results of the range of motion testing appeared valid because it was "within reason to believe [the Veteran] lost between 30 and 35 degrees of range of motion, strength, coordination, and fatigability with repetitive movement flares."  The examiner diagnosed the Veteran with degenerative arthritis, status-post anterior cruciate ligament reconstruction and arthroscopic debridement.  

An August 2008 VA treatment record reflects the Veteran's history of increased right knee pain and swelling.  The Veteran also reported stiffness in the morning and achiness at night.  Examination revealed an antalgic gait favoring the right lower extremity.  There was mild joint effusion but no erythema.  There were large anterior/lateral scars.  There was slight gross atrophy of the quadriceps musculature and a varus deformity of the knees with ambulation.  There was tenderness to palpation at the medial joint line and the anterior/patellar region.  Range of motion testing revealed motion from 3 to 95 degrees.  Strength was full, and the knee was stable, though there was pain with varus/valgus stress testing.  There was also pain and crepitus with McMurray's testing.  After examination and review of X-ray images, the Veteran was diagnosed with advanced degenerative joint disease of the medial compartment of the right knee.  

An August 2009 VA treatment record reflects the Veteran's history of increased right knee pain.  Examination revealed no swelling or erythema and full range of motion.  The record notes that X-ray images did not show fluid in the joint.  

After review of the evidence, the Board finds a higher rating is not warranted at any part of the appellate period.  Initially, the Board notes that a higher rating is not warranted by rating all of the Veteran's right knee symptoms under one diagnostic code.  VA regulations provide a rating in excess of 30 percent for nonunion of the tibia and fibula with loose motion and need for a brace (DC 5262) or ankylosis (DC 5256) in flexion between 10 and 20 degrees.  In this case, the evidence reflects no findings of nonunion of the tibia and fibula or ankylosis.  Additionally, although the evidence reflects limitation of motion and use of a knee brace, the evidence does not suggest that the Veteran's right knee disability is so limited as to approximate ankylosis or that a brace is mandatory so as to approximate nonunion.  Thus, a higher rating is not available under DC 5256 or 5262.  

A higher rating is also not warranted if the Veteran's symptoms are rated separately.  See VAOPGCPREC 23-97; VAOGCPREC 9-2004.  Limitation of motion of the knee is evaluated under Diagnostic Codes 5260-61.  Under DC 5260, a 10 percent rating is assigned for flexion limited to 45º, a 20 percent rating is assigned for flexion limited to 30º, and a 30 percent rating is assigned for flexion limited to 15º.  DC 5261 provides a 10 percent rating for extension limited to 10º, a 20 percent rating for extension limited to 15º, a 30 percent rating for limitation to 20º, and a 40 percent rating for limitation to 30º.  38 C.F.R. § 4.71a, DC's 5260, 5261.  Additionally, a 10 percent rating is available under DC 5003 for arthritis that is manifested by limitation of motion that is otherwise noncompensable under the rating criteria.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

Instability is rated under DC 5257.  Under DC 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

In this case, the Board finds that the Veteran's right knee disability would warrant a noncompensable rating based on range of flexion, a 10 percent rating based on range of extension, and a 10 percent rating based on evidence of slight lateral instability:  the evidence reflects extension to at least 8 degrees without pain, flexion to at least 90 degrees without pain and at most minimal laxity in the knee which does not result in falls or "gross" instability.  Additionally, the Board finds no other diagnostic code is applicable as there is no nonunion or malunion of the tibia and fibula (DC 5262), ankylosis (CDC 5256), or locking and frequent episodes of joint effusion (DC 5259).  Thus, the Board finds a combined rating of 20 percent would be warranted if the right knee symptoms were rated separately.  See 38 C.F.R. § 4.25 (2010).  

The Board has also considered whether the scarring associated with the right knee disability warrants a separate rating but finds one is not merited because the evidence does not suggest that the scarring is unstable or painful or that it affects an area of at least 144 square inches.  See 38 C.F.R. § 4.118.  

In sum, the Board finds a schedular rating in excess of 30 percent is not warranted for the Veteran's right knee disability.  The Board has also considered whether extraschedular consideration is warranted based on the Veteran's history of occupational impairment due to the right knee disability.  The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain, instability, and limitation of motion, and the effects of pain, instability, and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's right knee disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

	
ORDER

A rating in excess of 30 percent is not warranted for the Veteran's right knee disability.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


